UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 98-41376
                           Summary Calendar

                           ROBERT MCGOWEN,

                                                     Plaintiff-Appellee,
                                VERSUS

                        WAL-MART STORES, INC.,

                                                     Defendant-Appellant.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                            (6:96-CV-458)


                             July 7, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Robert McGowen ("plaintiff") filed this lawsuit in Texas state

court alleging that he fell from a defective step ladder which was

an   unreasonably   dangerous   condition   at   a    Wal-Mart   store   in

Henderson, Texas.      Wal-Mart removed the case to federal court

pursuant to 28 U.S.C. § 1441(c).         The case proceeded to trial

before a jury.      Wal-Mart moved for judgment as a matter of law

pursuant to Fed. R. Civ. P. 50 at the close of plaintiff’s case.




      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
The trial court denied Wal-Mart’s motion.                   The case was submitted

to    the     jury     who   found   that   McGowen   was    fifty   percent   (50%)

negligent and Wal-Mart was fifty percent (50%) negligent and

awarded damages in the amount of $200,000.                   Wal-Mart renewed its

motion for judgment as a matter of law and moved for new trial or

remittitur post-verdict. The district court denied the motions and

entered a Final Judgment based on the jury verdict.                       Wal-Mart

appealed.

        We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself.                      We

find no reversible error in the trial court’s entry of judgment on

the jury verdict and no reversible error in the trial court’s

denial of Wal-Mart’s motions for judgment as a matter of law, for

new trial, and for remittitur.

                       AFFIRMED.




g:\opin\98-41376.opn